DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12 are currently amended.
Claims 13-15 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fratello (US 2017/0226362).
	Regarding claim 1, Fratello discloses: a method (see method of title, abs) of printing (see AJ /CAD system computer of [0211], printing / deposition of ink of [0211]) a tamper evident security element (see serpentine pattern in the shape of a strain gauge of [0212]) on a 3D structure (see complex 3D parts of [0044]) for protecting a feature (any object the part manufactured is affixed to can be considered a feature), the method comprising:
	Depositing a layer of build material (see conductive material of [0003]) on a surface (most any surface can be considered the surface claimed) of a 3D structure (see Figs. 6 & 8 -  a substrate onto which the ink is deposited is shown – see rigid planar substrate of [0046] and object / strain gauge throughout);
	Doping (see metal inks of [0055]) selective regions (see direct writing which is a selective region deposition method) of the layer of the build material using a dopant (see metal nanoparticles of abs, non-metallic nanoparticles of abs) to create a doped graphic line (see Fig. 8 – a doped graphic line is depicted in a serpentine configuration; [0082] & [0257]) covering the surface of the 3D structure; and
	Fusing (see sintering of [0109]) the doped graphic line in the serpentine configuration covering the surface of the 3D structure to form the tamper evident security element (see sensors of [0096] and Fig. 8), wherein the doped graphic line on the surface of the 3D structure has a predetermined electrical measurement (most any electrical measurement can be considered a predetermined electrical measurement – see electrical and electronic properties of [0003], [0005]), and a change in the predetermined electrical measurement of the doped graphic line on the surface of the 3D structure indicates the 3D structure has been tampered (see strain gauge material of [0020]).
	Regarding claim 2, Fratello discloses: wherein the doping is responsive to a graph data (see Fig. 5, [0079] which indicates that the lattice parameter is a function of tungsten percentage in PtW alloys).
	Regarding claim 3, Fratello discloses: wherein the graph data is selected from a plurality of graphs to be printed on the surface of the 3D structure (see [0085] and Figs. 11A-11C).
	Regarding claim 11, Fratello discloses: further comprising depositing a second layer of the build material on a second surface of the 3D structure (see layers of [0049]); doping selective regions of the second layer (see direct write printing of [0049]) of the build material using the dopant (see metal nanoparticles) to create a second doped graphic line in the serpentine configuration covering the second surface of the 3D structure; and fusing (see sintering / curing of [0109]) the second doped graphic line on the second surface of the 3D structure (see additive manufacturing direct write methods of abs which are interpreted as printing layers successively).
	Regarding claim 12, Fratello discloses: wherein the dopant is at least one of carbon nanoparticles (see hydrocarbon precursors of [0098] – see also carbon nanotubes of [0137] interpreted as an obvious equivalent to graphene).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fratello (US 2017/0226362) and further in view of Abbott (US 2019/0054691).
Regarding claim 10, Fratello does not disclose: wherein the fusing of the doped graphic line includes: depositing fusing agent onto the doped graphic line; and heating the layer of the build material to cause the fusing agent to fuse the doped graphic line.
In the same field of endeavor of metal powder additive manufacturing as Fratello (see title, abs), Abbott discloses: a metal powder (see abs) and a fusing ink with a fusing agent (see abs, [0014]); heating the layer to cause the fusing agent to fuse the doped graphic line (see moderate temperature heating from ambient to 150 C of abs).
To combine the fusing agent and heating of Abbott with the additive manufacturing method of Fratello would have been a suitable design for its intended uses and improved the mechanical properties ([0012]) of the formed object.
It would have been obvious to one of ordinary skill in the art to combine the fusing agent and heating step of Abbott with the additive manufacturing method of Fratello to arrive at the claimed invention before the effective filing date because doing so improved the mechanical properties of the formed object.
Allowable Subject Matter
Claims 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, Fratello nor any prior art available discloses: wherein the doping comprises: creation of a horizontal and vertically oriented serpentine configurations as required by the claimed subject matter (see Fig. 10A of Fratello which is considered the closest prior art available – this is interpreted as one of a horizontal or vertical serpentine configuration).
To change the shape of the serpentine configuration to have a horizontal and vertically oriented serpentine pattern(s) would NOT have been within the level of skill of one of ordinary skill in the art.
	Therefore, claim 4 is deemed allowable.
Conclusion
Citation of related pertinent prior art: Lewis (WO 2016145309) is interpreted as an equivalent to Fratello.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743